DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2020 has been entered.
Applicant’s amendments to the claims and arguments filed on September 14, 2020 have been received and entered. Claims 1, 8-9, 13, 17 have been amended, while claims 2-3, 6-7 and 10 have been canceled. Claims 1, 4- 5, 8-9, 11-19 and 20 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of species (i) in the reply filed on June 7, 2019 was acknowledged. Upon further consideration election of species requirement between different species were withdrawn and all the withdrawn species were rejoined with the elected species. The requirement was deemed proper and was therefore made FINAL.
Claims 1, 4- 5, 8-9, 11-19 and 20 are under consideration. 

Priority
Instant application is a 371 of PCT/US16/43762 filed on 07/22/2016 that claims priority from provisional application no 62/196,634 filed on 07/24/2015.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In the instant case, recitation of phrases used in claims such as rod-like fibrillar micro-carrier with the fibrils aligned in the direction of the rod as required by original claims 17-19 lack clear support or antecedent basis in the description so that the meaning of the . 
Withdrawn-Claim Rejections - 35 USC § 103
Claims 1, 4-5, 8-9, 11-12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pauksto et al (WO 2013/103423, dated 04/11/2013, art of record), Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014). In view of Applicant’s amendments to the claims limiting the scope to “cmRNA”, the previous rejections of claims are hereby withdrawn in view of new rejection. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pauksto et al (WO 2013/103423, dated 04/11/2013 art of record), Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014)  as applied above and further in view of Nakayama et al (ACS Nano. 17 Jun 2015, Vol. 9, No. 7; pages 6900-6908, IDS) as evidenced by Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS). The rejection is withdrawn for the reasons discussed supra. 
Claim 13 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pauksto et al (WO 2013/103423, dated 04/11/2013), Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014)  as applied above and further in view of Nakayama et al (ACS Nano. 17 Jun 2015, Vol. 9, No. 7; pages 6900-6908, IDS), Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS) as applied above for claim 13 and further in view of Xu et al (The Scientific World Journal 2012, Vol. 2012; 1-10, IDS). The rejection is withdrawn for the reasons discussed supra. 
Claim 13 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al (ACS Nano. 17 Jun 2015, Vol. 9, No. 7; pages 6900-6908, IDS), Baker et al (Expert Rev Med Devices. 2009 6(5): 515–532, IDS) as applied above for claim 13 and further in view of Xu et al (The Scientific World Journal 2012, Vol. 2012; 1-10, IDS).  The rejection is withdrawn for the reasons discussed supra. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pauksto et al (WO 2013/103423, dated 04/11/2013), Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014)  as applied above and further in view of Nakayama et al (ACS Nano. 17 Jun 2015, Vol. 9, No. 7; pages 6900-6908, IDS), Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS) . 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paukshto et al (hereafter 1, US Patent no 8227574, dated 07/24/2012) as evidenced by Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS) and  Pauksto et al (WO 2013/103423, dated 04/11/2013), Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014).The rejection is withdrawn for the reasons discussed supra. 
Claims 17 and 19  are  rejected under 35 U.S.C. 103 as being unpatentable over Paukshto et al (hereafter 1, US Patent no 8227574, dated 07/24/2012) as evidenced by Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS),  Pauksto et al (WO 2013/103423, dated 04/11/2013), Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014) and further in view of Xu et al (The Scientific World Journal 2012, Vol. 2012; 1-10, IDS).  The rejection is withdrawn for the reasons discussed supra. 
Claims 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paukshto et al (hereafter 1, US Patent no 8227574, dated 07/24/2012) as evidenced by Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS),  Pauksto et al (WO 2013/103423, dated 04/11/2013), Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014) , Xu et al (The Scientific World Journal 2012, Vol. 2012; 1-10, IDS) and further in view of Gio BIOSCIENCES (EDC: 1-ethyl-3-(3-dimethylamino) propyl carbodiimide, hydrochloride. Datasheet [online]. 24 June 2015, IDS). The rejection is withdrawn for the reasons discussed supra. 
New-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-9, 11-12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014), Huang et al .
Claims are directed to a composition comprising: at least one aligned nanofibrillar collagen material with nanoweave structure and exhibiting positive charge, and enabling attachment and alignment of at least one type of cells; and said  nanofibrillar collagen material further comprises mRNA incorporated on the nanofibrillar collagen material that modulate gene expression of the cells attached to th
With respect to claims 1 and 8, Elangovan et al teach a composition comprising a chemically modified RNA (cmRNA or mmRNA) encoding HGF complexed with a non-viral delivery vehicle comprising PEI (claim 1, 8-9 of ‘423) and a biocompatible, bioresorbable collagen scaffold  (see claim 12, 13 of ‘423). It is disclosed that transfection that is facilitated by electrostatic interaction to bind the chemically modified mRNA via a cationic lipid including PEI (see para. 29, 34, 54, 56, 80) (limitation of claim 1 and 8). Elangovan disclose that the main function of cationic head groups is to condense negatively charged nucleic acids (cm mRNA) by means of electrostatic interaction to slightly positively charged nanoparticles, leading to enhanced cellular uptake and endosomal escape (see para. 54). 
Elangova et al differ from claimed invention by not explicitly disclosing using  nanofibrillar collagen material that modulate gene expression of the cells attached to the nanofibrillar collagen material.
However, before the effective filing date of instant application, Huang et al teach aligned collagen fibrillar scaffolds with the woven-like helical and crimped configurations, which are typical for collagen-based fibrous tissue under reduced load. It is further disclosed that these aligned, woven fibrillar scaffolds better mimic the woven spiral structure of collagen bundles in relaxed blood vessels and have high mechanical strength. It is disclosed that the collagen membranes or scaffolds with parallel-aligned nanofibrils with controllable distribution of fibril 
Pauksto et al cure the deficiency by teaching a composition comprising aligned nanofibrillar collagen material (see para. 103) with nanoweave structure (see para. 70-74) and enabling attachment and alignment of at least one type of cells (see para 98, 100, 106); and said nanofibrillar collagen material align endothelial cells according to some embodiments of the present invention depends in part on the diameter of the collagen fibrils. It is further disclosed that variations could include mRNA, antibodies that can enhance endothelial proliferation, maintain endothelial differentiation, and/or attract circulating endothelial progenitor cells (see para. 28).
Regarding claim 4, Pauksto et al discloses the modulating properties of collagen scaffolds crosslinking to increase the mechanical property and decrease degradation rate of these scaffold (para. 11 and example 2 para. 91).
With respect to claim 5, Pauksto et al discloses the composition further comprises a medical device comprises (figure 13 A and B, abstract). 
Regarding claim 9, Pauksto et al discloses that the composition comprises cells are selected from the group consisting of myocyte precursor cells, smooth muscle cells, cardiac myocytes, skeletal myocytes, satellite cells, fibroblasts, cardiac fibroblasts, chondrocytes, osteoblasts, osteocytes, endothelial cells, epithelial cells, epidermal cells, embryonic stemcells, hemopoietic cells, neuronal cells, Schwann cells, mesenchymal stem cells, glial cells, dorsal root ganglia, anchorage-dependent cell precursors, or combinations thereof  (see para. 26, claim 23).
Regarding claim 11, Pauksto discloses that the crosslinking a collagen scaffold with poly (ethylene glycol) as an example (para. 91).

With respect to claim 13, Pauksto discloses a composition comprising: a thread-lik
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to modify the composition of Elangovan by incorporating the cm mRNA in the aligned nanofibrils collagen as taught by Pauksto, in order to provide a collagen fibril composition that includes cm mRNA based nucleic acid molecules for gene delivery, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly provided motivation to use controlled three-dimensional nano- and micro-structure, pre-determined thickness, fibril size, and high uniformity as compared to native collagen. These nano- and micro-structure collagen scaffolds 1) better mimic the complexity of native ECM at nano- and micro-scales, 2) show high mechanical strength, 3) and 3) have controlled biodegradation rate depending on the level of crosslinking (see Huang et al).  One of skill in the art would have had a reasonable expectation of success because prior art successfully reported (i) incorporation of condense negatively charged nucleic acids (cm mRNA) by means of electrostatic interaction to slightly positively charged nanoparticles leading to enhanced cellular uptake (see para. 54 and example of Elangovan) and (ii) ECM are known to selectively traps negatively charged particles (page 1571. col. 2, para. 1, page 1569, col. 2, last para.) and therefore expected to trap negatively charged nucleic acid. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, .
Claim 13, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014), Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS), Pauksto et al (WO 2013/103423, dated 04/11/2013, art of record) as evidenced by Lieleg et al (Biophysical Journal Volume 97 September 2009 1569–1577), as applied above and further in view of Nakayama et al (ACS Nano. 17 Jun 2015, Vol. 9, No. 7; pages 6900-6908, IDS).
The teaching of Elangovan , Huang and Pauksto and have been described above and relied in same manner here. The combination of reference teach a composition comprising: a thread-lik
However, the combination of reference differ from claimed invention by not disclosing that the thread like scaffold has porosity at least 80% with interconnected pores to allow capillary flow along the scaffold; said scaffold has the diameter at least 50 microns and mechanical strength in the thread direction at least 20 MPa.
Nakayama discloses a composition forming a thread-like nanofibrillar scaffolds with the fibrils aligned in the direction of the thread (abstract) such that the fibrils enable an attachment and alignment of at least human ECs (abstract) as in Pauksto. Nakayama further discloses wherein the thread-like scaffold has porosity at least 80% with interconnected pores to allow capillary flow along the scaffold (the cross sectional view of the fibril shows porosity and scaffold having the diameter at least 50 microns (the cross sectional view of the fibril shows scale of more than 100 μm; Figure 1 D) and mechanical strength in the thread direction at least 20MPa. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to modify the composition of aligned nanofibrils collagen scaffold comprising  nucleic acid based molecules as taught in Elangovan, Huang and Pauksto and to optimize the porosity of said scaffold that has at least 80% with interconnected pores  as reported in Nakayama, in order to provide capillary flow along the scaffold, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to provide a fibril composition comprising nucleic acid based molecules for gene delivery (supra). One of skill in the art would have had a reasonable expectation of success because prior art successfully reported optimizing the porosity with interconnected pores to allow capillary flow along the scaffold having the diameter at least 50 microns and mechanical strength in the thread direction (see Nakayama).
 It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim 13 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014), Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS), Pauksto et al (WO 2013/103423, dated 04/11/2013, art of record), as evidenced by Lieleg et al (Biophysical Journal Volume 97 September 2009 1569–1577), Nakayama et al (ACS Nano. 17 Jun 2015, Vol. 9, No. 7; pages 6900-6908, IDS), as applied above for claim 13 and further in view of Xu et al (The Scientific World Journal 2012, Vol. 2012; 1-10, IDS). 

Xu et al discloses that crosslinking collagen scaffolds is a useful way to control the degradation rate (page 7, para. 1), ranging from four weeks to one year. Specifically it is disclosed that the collagen scaffold crosslinked with nanoparticles at a range of ratios showed degradation rates from 45% to 5% after 14 days, which would suggest complete degradation taking place over 4 weeks or more(page 7, 1stcol. 1, para. 1). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to modify the composition of aligned nanofibrils as taught by Elangovan, Huang, Pauksto, to provide tunable degradation depending on the level of crosslinking as taught by Xu, in order to provide a more controlled degradation rate, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to provide a more controlled degradation rate as reported in Xu (supra). One of skill in the art would have had a reasonable expectation of success because prior art successfully reported tunable degradation depending on the level of crosslinking in order to provide a more controlled degradation rate as in Xu. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014), Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS), Pauksto et al (WO 2013/103423, dated 04/11/2013, art of record) as evidenced by Lieleg et al (Biophysical Journal Volume 97 September 2009 1569–1577) Nakayama et al (ACS Nano. 17 Jun 2015, Vol. 9, No. 7; pages 6900-6908, IDS), as applied above for claim 13 and further in view of Xu et al (The Scientific World Journal 2012, Vol. 2012; 1-10, IDS). as .
The teaching of Elangovan, Huang Pauksto, Nakayama,and Xu have been described above and relied in same manner. The combination of reference disclose that the scaffold is the thread-like aligned collagen scaffold crosslinked (page 7, para. 3). The combination of references differ from claimed invention by not disclosing collagen scaffold cross-linked by EDC/sNHS.
G-BIOSCIENCES discloses EDC/sNHS (EDC in conjunction with sulfo-NHS) can be used to crosslink proteins (page 3, para. 1-2; page 5, para. 2). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to modify the composition of aligned nanofibrils as taught by Elangovan, Huang  Pauksto, to provide tunable degradation depending on the level of crosslinking as taught by Xu, in order for the integration of EDC/sNHS, as previously disclosed by GBi, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to provide improved flexibility in the choice of crosslink material to be used in the composition as reported in Gbio (supra). One of skill in the art would have had a reasonable expectation of success because prior art successfully reported crosslinking proteins using ECD/sNHS to provide improved flexibility in the choice of crosslink material to be used in the composition as in GBio. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014), Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS), Pauksto et al (WO 2013/103423, dated 04/11/2013) as evidenced by Lieleg et al (Biophysical Journal Volume 97 September 2009 1569–1577) and  Paukshto et al (hereafter 1, US Patent no 8227574, dated 07/24/2012). 
The teaching of Elangovan, Huang and Pauksto (‘423), have been described above and relied in same manner. The combination of references differ from claimed invention by not 
However, before the effective filing date of instant application, Paukshto discloses a composition forming a rod-like collagen fibrillar micro-carrier with the fibrils aligned in the direction of the rod such that the fibrils enable an attachment and alignment of at least one type of cells and human fibroblast cells are shown to attach and align on the fibrils (figures 2a-c and 10). Paukshto further discloses that the rod-like micro-carrier has porosity at least 80% with interconnected pores to allow capillary flow along the micro-carrier (cross sectional views of the fibril demonstrate structure; Figures 5 and 6); said micro-carrier has the diameter at least 10 microns and mechanical strength in the rod direction at least 20 MPa (as further evidenced by Huang, Huang discloses strength of 160 MPa; page 6, 3rd paragraph) (limitation of claim 18). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to modify the composition of Elangovan by incorporating the negatively changed cm mRNA in the aligned rod-like nanofibrils collagen micro-carrier as taught by Pauksto (1), in order to provide a rod-like nanofibrils  composition that includes cm mRNA based nucleic acid molecules for gene delivery, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to provide new collagen-based materials mimicking native structures in living biological systems as well as the reliable and robust methods of producing such materials (col. 4, lines 1-3). One of skill in the art would have had a reasonable expectation of success because prior art successfully reported incorporation of cm mRNA condense negatively charged nucleic acids (mRNA) by means of electrostatic interaction to slightly positively charged nanoparticles, leading to enhanced cellular uptake (see para. 54 and example of Elangovan). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

s 17 and 19  are  rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014), Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS), Pauksto et al (WO 2013/103423, dated 04/11/2013) as evidenced by Lieleg et al (Biophysical Journal Volume 97 September 2009 1569–1577) and  Paukshto et al (hereafter 1, US Patent no 8227574, dated 07/24/2012) and further in view of Xu et al (The Scientific World Journal 2012, Vol. 2012; 1-10, IDS). 
The teaching of Elangovan, Huang and Pauksto (‘423), and Paukshto (1), have been described above and relied in same manner. The combination of references differ from claimed invention by not disclosing that the micro-carrier is biocompatible biodegradable implant with tunable degradation depending on the level of crosslinking ranging from four weeks to one year; and a water based suspension of micro-carriers forms an injectable biocompatible biodegradable scaffold. 
Xu et al discloses that crosslinking collagen scaffolds is a useful way to control the degradation rate (page 7, para. 1), ranging from four weeks to one year. Specifically it is disclosed that the collagen scaffold crosslinked with nanoparticles at a range of ratios showed degradation rates from 45% to 5% after 14 days, which would suggest complete degradation taking place over 4 weeks or more(page 7, 1stcol. 1, para. 1). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to modify the composition of Elangovan by incorporating the negatively changed cm mRNA to provide tunable degradation depending on the level of crosslinking as taught by Xu, in order to provide a more controlled degradation rate, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to provide a more controlled degradation rate as reported in Xu (supra). One of skill in the art would have had a reasonable expectation of success because prior art successfully reported tunable degradation depending on the level of crosslinking in order to provide a more controlled degradation rate as in Xu. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf)..

Claims 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elangovan et al (US20160220698, dated 08/04/2016, EFD 12/20/2014), Huang et al (Biomaterials, 2013, 34(16), 4038-4047, IDS), Pauksto et al (WO 2013/103423, dated 04/11/2013) as evidenced by Lieleg et al (Biophysical Journal Volume 97 September 2009 1569–1577) and  Paukshto et al (hereafter 1, US Patent no 8227574, dated 07/24/2012), Xu et al (The Scientific World Journal 2012, Vol. 2012; 1-10, IDS). and further in view of Gio BIOSCIENCES (EDC: 1-ethyl-3-(3-dimethylamino) propyl carbodiimide, hydrochloride. Datasheet [online]. 24 June 2015, IDS).
The teaching of Elangovan, Huang and Pauksto (‘423), and Paukshto (1), have been described above and relied in same manner. The combination of references disclose that the micro-carrier is the rod-like aligned collagen scaffold (rod-like fibrils collagen scaffold (col.  4, lines 21-25) cross-linked
(col. 15, lines 1-10). Paukshto does not disclose cross-linked by EDC/sNHS. 
G-BIOSCIENCES discloses EDC/sNHS (EDC in conjunction with sulfo-NHS can be used to crosslink proteins (page 3, para. 1-2; page 5, para. 2). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to modify the composition of Elangovan by incorporating the negatively changed cm mRNA in aligned rod-like nanofibrils collagen micro-carrier as taught by Pauksto (1) and to provide tunable degradation depending on the level of crosslinking as taught by Xu, for the integration of EDC/sNHS, as previously disclosed by GBi, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to provide improved flexibility in the choice of crosslink material to be used in the composition as reported in Gbio (supra). One of skill in the art would have had a reasonable expectation of success because prior art successfully reported crosslinking proteins using ECD/sNHS to provide improved flexibility in the choice of crosslink material to be used in the composition as in GBio. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant’s representative disagree with the rejection arguing mRNA and mmRNA are different molecule and therefore exhibit different characteristics and therefore are not expected to function in same manner. Applicant in part agree that Elangovan describes certain aspects of mmRNA, there is a fundamental difference between Elangovan and the claimed invention. Specifically, in order to facilitate mmRNA transfection, Elangovan encapsulates or complexes the mmRNA in/with a non-viral delivery vehicle (see for example Claim 1 of Elangovan). Elangovan further describes the nature of the delivery vehicle (see for example claims 3 - 10 of Elangovan). But there is no option or teaching in Elangovan to use a natural polymer (e.g., collagen) to facilitate mmRNA transfection without a delivery vehicle. Elangovan may use collagen scaffold (a sponge) to incorporate the mmRNA but according to Elangovan the mmRNA should be always encapsulated or complexed in/with the delivery vehicle. Applicant discovered a way to use nanofibrillar collagen material (the natural scaffold) with mmRNA attached to its surface (due to the charge difference) to facilitate mmRNA transfection into the cells attached on the scaffold surface. It is disclosed that using of seeded cells on the collagen material is novel and to the inventor’s knowledge has not been reported before the present application. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Elangovan et al. to formulate the grounds for not teaching the invention. It is relevant to note that base claims are broad and drawn to a composition at least one aligned nanofibrillar collagen material with nanoweave structure and exhibiting positive charge, and enabling attachment and alignment of at least one type of cells; and said nanofibrillar collagen material further comprises mmRNA incorporated on the nanofibrillar collagen material that modulate gene expression of the cells attached to the nanofibrillar collagen material. It should be noted that the ultimate goal of using parallel-aligned nanofibrillar scaffolds for 3-dimensuional controlled and transient release of mmRNA (cm mRNA). As previously indicated, 
In response to applicant’s argument that Elangovan teach facilitating mmRNA transfection by complexing the mmRNA with a non-viral delivery vehicle, it is noted that breadth of claim 1 and 8 require the composition wherein transfection is facilitated by electrostatic interactions to bind the mmRNA and to target cell membranes utilizing compounds nanoparticles, polyethylenimine. Elangovan et al teach chemically modified RNA (cmRNA or mmRNA) encoding HGF complexed with a non-viral delivery vehicle comprising PEI (claim 1, 8-9 of ‘423) and a biocompatible, bioresorbable collagen scaffold. It is further disclosed that PEI-cm RNA complex is entrapped in collagen scaffold (see para 105). It is emphasized that absent of any unexpected superior results the mechanism of entrapment of cmRNA within collagen material is not relevant to the composition as broadly claimed. Further, the newly cited art teaches ECM are known to selectively trap negatively charged particles (Lieleg , page 1571. col. 2, para. 1, page 1569, col. 2, last para.) and therefore positively charged collagen is expected to trap negatively charged nucleic acid (cmRNA) is an expected results  in view of Lieleg. It is further disclosed that transfection like instantly claimed composition (see claim 8) is facilitated by electrostatic interaction to bind the chemically modified mRNA via a cationic lipid including PEI (supra). Elangovan disclose that the main function of cationic head groups is to condense negatively charged nucleic acids (cm mRNA) by means of electrostatic interaction to slightly positively charged nanoparticles, leading to enhanced cellular uptake and endosomal escape (see para. 54).  
A variety of collagen scaffold suitable for this purpose are well-known in the art, including nanofibrillar collagen material that modulate gene expression of the cells attached to the nanofibrillar collagen material. Huang provide explicit motivation to use a scaffold with controlled three-dimensional nano- and micro-structure, pre-determined thickness, fibril size, and high uniformity. These scaffolds 1) better mimic the complexity of native ECM at nano- prima facie obvious for a person of ordinary skill in the art to incorporate the cm mRNA in the aligned nanofibrils collagen as taught by Pauksto, in order to provide a collagen fibril composition that incorporates cm mRNA based nucleic acid molecules that transfect cells facilitated by electrostatic interaction using nanoparticles or PEI as disclosed in Elangovan, with a reasonable expectation of success.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments on record are not compelling and do not overcome the rejection of record.
Examiner’ note: Should applicant provide evidence of superior results and/or criticality of limitation recited in claims 12, instant obviousness rejection may be overcome pending further consideration.
Applicant is requested to contact Examiner to resolve the pending issues to put instant application in condition for allowance.

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akhtar et al (Advanced Drug Delivery Reviews 59 (2007) 164–182)

Shepherd et al APL Mater. 3, 014902 online 11/05/2014, 1-8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632